PER CURIAM.
This appeal is from the denial of a motion seeking postconviction .relief under *1157Florida Rule of Criminal Procedure 3.850. An evidentiary hearing was held, and the trial court heard testimony and argument in support of appellant’s allegation concerning “newly discovered evidence.” We affirm the denial of appellant’s motion.
A claim of newly discovered evidence cannot be raised in a rule 3.850 motion. We treat this appeal as a request for permission to petition the trial court for writ of error coram nobis. See Hallman v. State, 343 So.2d 912 (Fla. 2d DCA 1977), aff'd, 371 So.2d 482 (Fla.1979).
Having considered appellant’s request, we find that it is legally insufficient. The alleged facts are not “of such a vital nature that had they been known to the trial court, they conclusively would have prevented the entry of the judgment.” Hallman, 371 So.2d at 485 (citations omitted) (emphasis in original).
AFFIRMED.
OTT, C.J., and CAMPBELL and LEHAN, JJ., concur.